Citation Nr: 1341047	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.

A hearing was held on March 18, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In September 2009, the Veteran presented testimony at a hearing conducted at the WACO RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum medical opinion.  

The Veteran was afforded a VA examination in October 2011, at which point he was diagnosed with bilateral peripheral neuropathy of the lower extremities.  While the examination report documented the Veteran's lay statement that he began experiencing numbness in his feet in approximately 1972, when he returned from Vietnam, the examiner opined that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by his exposure to Agent Orange because there were no medical records documenting his symptoms until 2005.  In the May 2011 Remand, the Board specifically noted that it found the Veteran's statements that his symptoms upon returning from Vietnam were less severe initially and dramatically increased in severity in 2001 to be credible, and instructed the examiner to address this contention.  As the examiner disregarded this contention without comment as to why, compliance with the Remand orders has not been obtained, and an additional medical opinion is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran served on active duty from October 1970 to May 1972, including a tour in Vietnam from June 1971 to May 1972.  It therefore is presumed that he was exposed to Agent Orange or other herbicide agent during that service in Vietnam.  Additionally, since the October 2011 VA examination, regulations regarding the presumption of service connection for peripheral neuropathy associated with herbicide exposure have undergone a change.  Under 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e), the terms "acute and subacute peripheral neuropathy" have been replaced with the term "early-onset peripheral neuropathy" and Note 2 to § 3.309(e) has been removed, which previously required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the new amendments, peripheral neuropathy still needs to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  As such, a medical opinion must be procured regarding whether the Veteran's described symptoms of numbness in his lower extremities upon returning from Vietnam in 1972 were symptoms of early-onset peripheral neuropathy.

Finally, during the March 2011 Board hearing, the Veteran testified that his urologist in Temple, TX had told him that his peripheral neuropathy was probably related to his cancers.  The Veteran is presently service-connected for residuals of prostate cancer s/p prostatectomy and erectile dysfunction associated with residuals of prostate cancer s/p prostatectomy, and is not service-connected for bladder cancer and right kidney cancer status post nephrectomy.  It is unclear to which cancer the urologist was referring.  Further development is needed on the theory of service connection for peripheral neuropathy secondary to the Veteran's service connected disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must refer the Veteran's claims file to the examiner who conducted the October 2011 VA examination or, if he is unavailable, to another suitably qualified VA medical professional for clarifying opinions as to the nature and etiology of the Veteran's peripheral neuropathy.  The examiner must be given full access to the Veteran's complete VA claims file and electronic file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this examination.  
  
If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.
 
Thereafter, the examiner must address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current peripheral neuropathy arose during service or is otherwise related to any incident of service.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy was caused by another of the Veteran's service-connected disabilities.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy was aggravated by another of the Veteran's service-connected disabilities.

 For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

d.  Whether it is at least as likely as not (50 percent or greater probability) that the symptoms experienced in 1972 as described by the Veteran, to include numbness of the feet upon returning from Vietnam, were manifestations of peripheral neuropathy.
 
In making the above determinations, the VA examiner is asked to comment on the Veteran's competent and credible lay statements noted above, which indicate that he has continuously experienced numbness in his lower extremities since returning from Vietnam in 1972 and that his symptoms intensified and dramatically increased in severity in approximately 2001.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


